ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Ceres Caribe, Inc.                           )      ASBCA No. 60530
                                             )
Under Contract No. W912EP-07-C-0017          )

APPEARANCE FOR THE APPELLANT:                       Karl Dix, Jr., Esq.
                                                     Smith, Currie & Hancock LLP
                                                     Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Carolyn J. Fox, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Jacksonville

               OPINION BY ADMINISTRATIVE JUDGE STEMPLER

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$250,000. Interest shall be paid on this amount pursuant to 41 U.S.C. § 7109 from
18 August 2009 until date of payment.

       Dated: 11 August 2016




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

(Signatures continued)
I concur                                         I concur


ASBCA No. 60530, Appeal of Ceres
Caribe, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2